  

y, ou have to > get to know your artist. With th
t the stu ;, performances, appearance , bis mom house, ho became a

second mother to me ) His house, etc. Eventually 1g together a’ t24/
because his single, ‘All Year’ started to blow | lly sta
staying with at times. The person that they're P aking t hi m out to be, ‘s in fact not the
that | know. Not only as a client/artist , but mor mportantly as a brother. Blood couldn't make
our relationship any closer. In life people make mistakes, | do all the time, but tm and most are
blessed enough to get a second chance, or chances to correct that mistake. For an entire year.
2018 Antonio was on the road working his music in the region. Everyday | would see this
intelligent young man, give his all, days when he was dead broke, we kept pushing, when he
was exhausted , he found the energy to keep going. The kids and his p : loo! » Antonio
so much, He would give his last to the kids in the neighborhood , the squeegee boys. He was
attached to the inner city youth, just as much as they were attached to them . See the city,
neighborhood where we are from, most don't make it out. Antonio was on the verge o making
it out. Some even thought he had . | can go on and on about how much potential, intelligenc
kindness , loving Antonio is, but what | will say is, When you make your decision , ple Se give
my brother another chance at freedom, so he can continue his journey as becoming an
awesome arti /Entrepreneut i in this industry. The industry is waiting for him to get back to
making awesome music . | get asked all the time by his fans, and even my colleagues how is

   
   

 

     
 

  
  

        

 

    

   

 

Sosa, and when will he come out with new music. AMT } can tell tl them is is, God ohne soon,  Feal

 
 
 

wise or personally because see me, \ would al 9¢, at a fruit fight lo ihe
knows that. | love my brother /artist and | would re real ally | like to § see > the ¢ day | in ‘the near 1 future to

shat he was born to do. Music .

 

 

 
